Citation Nr: 0214096	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of a proper initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to 
October 1963.  

This matter arises from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD, 
and assigned an initial 50 percent rating for that 
disability, effective from March 5, 1999.  The veteran filed 
a timely appeal, contending that the severity of his service-
connected PTSD warranted assignment of a disability rating in 
excess of 50 percent.  Before the case was referred to the 
Board of Veterans' Appeals (Board), the veteran was granted 
an increased 70 percent initial evaluation, pursuant to a 
rating decision of January 2001.  While entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) due to service-connected disabilities has been 
established, the veteran has nonetheless continued his 
appeal, contending that he should be assigned an initial 
disability evaluation in excess of 70 percent.  The case is 
now before the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  Entitlement to TDIU benefits has been established, 
effective from March 5, 1999.  

3.  The veteran's service-connected PTSD is objectively shown 
to involve symptomatology most consistent with total 
occupational and social impairment, due to symptoms including 
impairment in thought processes, inappropriate behavior, 
disorientation to time or place, and memory loss.  



CONCLUSION OF LAW

The criteria for assignment of an initial 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130 Diagnostic Code 9411 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the initially assigned 70 
percent evaluation for PTSD does not adequately contemplate 
the severity of that disability.  Accordingly, he seeks an 
initial rating in excess of 70 percent.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
although the RO did not have the benefit of the explicit 
provisions of the VCAA when the case was first adjudicated, 
the veteran has nevertheless been provided with adequate 
notice of the evidence needed to substantiate his claim for 
entitlement to an initial rating in excess of 70 percent for 
PTSD.  The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent SOC and SSOC, and in correspondence to the 
veteran including correspondence dated in April 1999, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  

The Board recognizes that there may be some question as to 
the adequacy of the notice afforded the veteran by the RO 
under the VCAA as uniquely interpreted by the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio, 
supra.  Given, however, the Board's conclusions in this case 
which constitute a full grant of the benefit sought, the 
Board finds that it is not necessary to remand the case back 
to the RO in order that the veteran can be provided with an 
additional notice letter.  In the event the notice as 
currently given should be found to be inadequate or otherwise 
deficient under the Court's unique interpretation of the 
VCAA, the Board finds that such constitutes harmless error, 
and does not find it necessary to remand the case back to the 
RO for additional due process or procedural development.  
Accordingly, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issue addressed here, the Board concludes that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to an increased initial rating for PTSD has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
clinical treatment records, the reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  In addition, the Board notes that the 
veteran declined the opportunity to present testimony at a 
personal hearing either before a Hearing Officer at the RO or 
before a Board member.  

Further, in light of the conclusions reached by the examining 
and treating physicians in connection with the claim at issue 
here, the Board concludes that scheduling the veteran for an 
additional rating examination would result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board is unaware of any additional 
relevant evidence which is available in connection with this 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim for an increased initial 
rating for PTSD.  Accordingly, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Historically, as noted, service connection for PTSD was 
established by a January 2000 rating decision, and an initial 
50 percent evaluation was assigned, effective from March 5, 
1999.  During the course of this appeal, the veteran was 
assigned an increased initial 70 percent evaluation by a 
January 2001 rating decision.  In addition, by a rating 
decision of August 2001, entitlement to TDIU benefits was 
granted, also effective from March 5, 1999.  Despite being 
unable to receive any additional monetary VA disability 
benefits as will be discussed below, the veteran has 
continued his appeal with respect to the issue of entitlement 
to an initial rating in excess of 70 percent.  The case is 
now before the Board.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Pursuant to those 
criteria, a 70 percent evaluation is contemplated where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

Contemporaneous clinical treatment records dating from 
February 1999 through September 2001 consistently show that 
the veteran had an assigned Axis V global assessment of 
functioning (GAF) score ranging between 40 and 50.  Under the 
criteria set forth in the Diagnostic and Statistical Manual, 
4th Edition (DSM-IV), a GAF score ranging between 40 and 50 
is suggestive of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work, etc.).  In addition, under DSM-IV, 
such scores are suggestive of serious symptoms of a 
psychiatric disorder (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Of some interest, 
a statement dated in February 2000 was received from the 
veteran's treating psychiatrist in which she indicated that 
the veteran's then-current Axis V GAF score was 43, and that 
his symptoms were not expected to improve.  During that 
period, the veteran's primary symptoms included severe and 
frequent intrusive thoughts and nightmares, and olfactory 
hallucinations of dead bodies.  On one occasion in February 
2001, the veteran appeared to be unkempt, unshaven, and 
generally disheveled after a suicide had occurred "in his 
area."  According to the treating psychiatrist, the event 
triggered intense re-experiencing symptoms, and the veteran 
indicated that on two occasions, he "almost lost it."  

A subsequent statement dated in June 2001, signed by two 
treating VA psychiatrists, indicates that the veteran's 
symptoms included depression, insomnia, distrust, 
suspiciousness, and difficulty in concentrating due to 
intrusive thoughts and anger.  Further, the veteran was noted 
to experience difficulty in maintaining interpersonal 
relationships.  The treating physicians indicated that the 
veteran was unemployable by reason of his PTSD, and that if 
he were to obtain work, such would exacerbate his symptoms.  

The veteran had undergone a VA rating examination in May 1986 
in connection with an earlier claim for service connection.  
He was then only shown to have a "tangential reality 
contact" with poor dress and hygiene and suicidal and 
homicidal ideation.  At that time, his insight and judgment 
were characterized as questionable.  No Axis V GAF score was 
offered at that time, however.  

In connection with the present claim, the veteran underwent a 
VA rating examination in November 1999.  The report of that 
examination shows that the veteran had been previously 
married with three children, but was subsequently divorced 
after his wife alleged cruelty and abuse.  According to the 
veteran, he was not able to maintain any relationships for 
any length of time afterwards, and while he maintained some 
sporadic contact with his former wife and children, now 
grown, he tended to stay by himself watching television and 
listening to the radio.  The veteran indicated that he 
frequently fought with co-workers, and had not worked in some 
time.  On examination, the veteran was found to appear older 
than his stated age.  His speech was noted to be somewhat 
pressured, and his mood was anxious.  Affect was restricted.  
The veteran's thought processes were found to be relevant, 
coherent, and fairly goal directed with obsessional patterns 
regarding his experiences in Vietnam.  According to the 
veteran, he was unable to avoid intrusive recollections about 
Vietnam without alcohol.  He denied experiencing homicidal 
ideation, but admitted to experiencing occasional thoughts of 
suicide.  The veteran denied experiencing current 
hallucinations, but did indicate that he experienced 
hallucinations when drinking.  Memory was characterized as 
being "somewhat patchy" regarding sequencing of events.  
The examiner noted that a prior treating physician or other 
examiner had thought the veteran had suffered from alcohol 
dementia as far back as 1986.  Concentration and attention 
were characterized as marginal.  The veteran was able to give 
his birthdate, and his problem-solving ability was found to 
be adequate.  The veteran was further shown to be alert and 
fully oriented, but his insight and judgment were such that 
he saw himself as a failure, and that he would like to work 
like anyone else.  The examiner further noted that the 
veteran's primary symptoms included intrusive thoughts and 
hypervigilance, which became much more vivid without alcohol.  
He offered a current Axis V GAF score of 45, with a score of 
40 over the last year.  

The Board has evaluated the foregoing, and concludes that 
after resolving all reasonable doubt in the veteran's favor, 
the evidence supports a grant of an initial 100 percent 
evaluation for the veteran's PTSD.  In rendering this 
decision, the Board recognizes that the veteran is not 
objectively shown to manifest all of the criteria for 
assignment of a 100 percent evaluation.  His objectively 
demonstrated symptomatology, however, particularly with 
regard to obsessional rituals with tend to preclude him from 
properly functioning in society, show an overall disability 
picture most consistent with the criteria for a 100 percent 
evaluation.  

As noted, during the course of this appeal, the veteran's 
assigned Axis V GAF scores have consistently ranged from 40 
to 50.  His objectively manifested symptomatology as 
reflected in the clinical treatment records and statements 
submitted by his treating psychiatrists tend to support the 
symptomatology associated with such GAF scores.  The Board 
notes that the symptomatology associated with those GAF 
scores ranges from tangential contact with reality to serious 
symptoms including suicidal ideation and an inability to work 
or function in society.  Accordingly, while the veteran's 
symptoms do not appear to meet all of the criteria for 
assignment of a 100 percent evaluation, after resolving all 
reasonable doubt in his favor, the Board finds that the 
veteran's overall disability picture is consistent with the 
criteria for assignment of a 100 percent disability 
evaluation.  The veteran's appeal is therefore granted.  

The Board also observes that the veteran is currently in 
receipt of TDIU benefits.  In this regard, the Board notes 
that the veteran will be unable to receive TDIU benefits 
while a 100 percent rating for PTSD is in effect.  See 
VAOPGPREC 6-99 (June 7, 1999).  In other words, the veteran 
may not receive both TDIU monetary benefits and monetary 
benefits from his currently assigned 100 percent disability 
evaluation for PTSD concurrently.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of an initial 100 
percent evaluation for PTSD is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

